Per Curiam :
The court announced its opinion in this case on February 12, 1917. The order then made remanded the case to the general docket for a restatement of amounts due under the agreed findings of fact so that a correct judgment might be awarded. A wide difference of opinion developed between the contending parties and in order to simplify the issue the court on April 2, 1917, announced its second opinion, again remanding the case to the general docket for specific proof in accord with what we deemed a perfectly plain and specific order. Ample time was allowed to comply with the order and the parties fully protected in every respect. The order of April 2, 1917, has not been complied with. The court can not and will not enter money judgments against the United States in a case like this upon estimates. The figures were available and exactness possible. The claimant company having been given ample opportunity to furnish this testimony, and having failed to do so, the court can do no less than dismiss its petition. The petition is dismissed. It it so ordered.